Case: 2:21-cv-02088-MHW-EPD Doc #: 1 Filed: 04/28/21 Page: 1 of 3 PAGEID #: 1

                                                                                 FILE'
(Form IN FORMA PADPERIS-Rev.   4/20/05, S.D.   of Ohio)
                                                                         RfCHARO W'N4nf-'i
                                                                          CLERK OF COURT
                                                                       ?02{ APR28 m 9'k3
                          UNITED STATES DISTRICT COURT                  }jS. [JlSTKICi COURT
                                SOUTHERN DISTRICT OF OHIO
                                                                        SWJTHERN OiST. OHIO
                                                                       tASr. DIV. COLUMBOS




               Plaintiff(s)                                Case No.

                                                                   2       2 1 CV
                                                                               jagsWsfson.
                                                             ^   >. — t i r n ' 1—       T» ,T-, ir « w »




               Defendants(s)




                          APPLICATION/ MOTION TO PROCEED
                               WITHOUT PREPAYMENT OF FEES
                                     (IN FORMA PAUPERIS)
                         AND AFFIDAVIT IN SUPPORT THEREOF
 Case: 2:21-cv-02088-MHW-EPD Doc #: 1 Filed: 04/28/21 Page: 2 of 3 PAGEID #: 2



Instructions: In order for the Court to properly consider your application, you must answer each question
below and provide the information requested. No application will be considered until it is fully completed.


I. Are you employed?                                   Yes             NoL-^
   A. If you answered "Yes":
     (1) What is the name and address of your employer



     (2) How much do you earn per morith?



  B. If you answered "No"
     (1) Have you ever been employed?
         If yes, what wis&e last year and month you were
         employed?           I              QX>'^cl
         How much did you cam a month?


II. What is your,Brarital status?
    Single                 Married                   Widowed_                            Divorced
   A. If you answered "Married":
     (1) Is your spouse employed? Yes               No
         If yes, how much does your spouse earn each month?



III. Do you have any dependents?            Yes               No^x-^
     If you answered "Yes" list each dependent's name (minor children should be identified only by their initials),
     relationship to you, and the amount you contribute to their support:
          Name                          Relationship                              Amount




IV. Within the past twelve (12) months, have you received any income from a business, profession or
other form of self-employment, or in the form of rent payments, retirement benefits, annuity payments,
interest or dividends, or any other source?                   Yes               No^
     A. If you answered "Yes," describe each source of income and the total amount you received from that
        source over the twelve-month period:
Source                             Amount                              Source                     Amount
 Case: 2:21-cv-02088-MHW-EPD Doc #: 1 Filed: 04/28/21 Page: 3 of 3 PAGEID #: 3




V. Do you have ainjcash on hand or money in a savings, checking, or other account?
       Yes              No

   A. If you answered "Yes", state the combined total amount:




VI. Do you own apyYeal estate, stocks, bonds, notes, automobiles, or any other valuable property?
        Yes 1/            No
    A. If you answered "Yes", describe each piece of property and state it's value:
     Propertv                     Value                            Pronertv                    Value
                                  H Lr)(\                                                  $




VII. List all your creditors, including hanks, loan companies, charge accounts, personal loans, rent, utilities,
     child support, etc., and the amount you pay each month on each bill/obligation:
 Creditor                          Amount Owed                         Creditor                  Amount Owed




VIII. state your address and telephone number where the Court can reach you.
                               l/riiiW C-J-                        cr>4^




I declare under penalty of perjury that the above information is true and correct.




                                            Signature of Applicant
